OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and that part of claimant’s application that sought to file a late notice of claim against West Seneca Central School District (WSCSD) denied. We agree with the Appellate Division dissenters that claimant’s proposed negligence claim against WSCSD patently lacks merit because WSCSD established that it did not create or have responsibility for the allegedly hazardous condition of the intersection where claimant’s son was injured (see Pratt v Robinson, 39 NY2d 554, 560 [1976]; cf. Ernest v Red Cr. Cent. School Dist., 93 NY2d 664, 671 [1999]; see also Matter of Catherine G. v County of Essex, 3 NY3d 175, 179 [2004] [“(l)eave is not appropriate for a patently meritless claim”]).
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur in memorandum.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, etc.